DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 15-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the elongate members" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be changed to – the elongate capping members –. 
As to claim 15, recites the limitation “one or elongate capping members” in line 2. It would be changed to – one or more elongate capping members –. Claims depending from rejected claim are further rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesper (US 5,671,913) in view of Erwin (US 2002/0125467).
With regards to claim 1, Vesper discloses a method for finishing a post and rail wall (abstract) comprising: installing elongate capping members (17) along the wall (figures 1-7). Vesper discloses the invention substantially as claimed. However, Vesper is silent about wherein the elongate capping members are formed with a longitudinal recess for receiving a top of the wall. Erwin discloses a similar wall comprising the elongate capping members (figure 1) are formed with a longitudinal recess for receiving a top of the wall (figure 1-3). It would have been obvious to one of ordinary skill in the art to modify the cap member of Vesper for the cap member of Erwin, since it would provide a cap aesthetically shaped and flexible to allow for adaptation to a variety of panel shapes.
As to claim 2, Vesper discloses further including the step of installing covers (30) over posts of said wall (figures 1-7).
As to claim 3, Vesper discloses wherein upper ends of the posts (12) abut underside portions of the capping members (Vesper col. 3, lines 5-1 and figure 2r; figures 1 Erwin).
As to claim 4, Vesper discloses wherein a thickness of the covers (30) corresponds to a width of the underside portions of the capping members (Vesper figure 1-2).
As to claim 5, Vesper as modified above discloses wherein the elongate capping members (Erwin figure 1) are formed with first and second opposed margins on either side of 
As to claim 6, Vesper as modified discloses the invention substantially as claimed. However, Vesper is silent about wherein the first margin, is wider than the second margin and wherein the first margin is of a width corresponding to a thickness of the covers. It would have been obvious matter of design choice to modify the width of the first and second margins as claimed, since such a modification would have involved a mere change in the size/dimensions a component. A change in size/dimensions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claim 9, Vesper as modified above discloses further comprising the step of applying adhesives between the elongate capping members (Erwin figures 1-3) and the wall (paragraph 0028).
As to claim 10, Vesper discloses further comprising the step of applying an adhesive to attach the covers to the wall (Vesper col. 4, lines 5-14; figures 1-7).
With regards to claim 15, Vesper discloses a finishing assembly for a post and rail wall (abstract) comprising: one or more elongate capping members (17) for receiving a top of the wall and for installation therealong, and one or more post covers (30) for installation over post of the wall (figures 1-7). Vesper discloses the invention substantially as claimed. However, Vesper is silent about wherein the elongate capping members are formed with a longitudinal recess for receiving a top of the wall. Erwin discloses a similar wall comprising the elongate capping members (figure 1) are formed with a longitudinal recess for receiving a top of the wall (figure 1-3). It would have been obvious to one of ordinary skill in the art to modify the cap member of Vesper for the cap member of Erwin, since it would provide a cap aesthetically shaped and flexible to allow for adaptation to a variety of panel shapes.
Claim 7-8, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesper (US 5,671,913) in view of Erwin (US 2002/0125467) and Gulliver (US 6,088,980).
As to claims 7, 11, and 16, Vesper discloses the invention substantially as claimed. However, Vesper is silent about further comprising the step of installing post-side face members into exposed portions of posts of the wall. Gulliver discloses a similar wall (figure 1) including the step of installing post side face member (118, 28) into exposed portions of the wall (figures 1 and 8). It would have been obvious to one of ordinary skill in the art to modify the wall of Vesper to include post side face members as taught by Gulliver, since it would provide protection for exposed portions of the post.
As to claim 8, Vesper discloses the invention substantially as clamed. However, Vesper as modified is silent about further comprising the step of making miter joins between ends of the post side face members and adjacent ends of the capping members. Examiner takes Official Notice that miter joints are conventional and well known in the art and defined as a joint made by cutting each of two parts to be joined, across the main surface, usually at a 45° angle, to form a corner, usually to form a 90° angle, though it can comprise any angle greater than 0 degrees. Therefore, it would have been obvious to one skill in the art to use miter joints to form corners between members. 
As to claim 12, Vesper as modified above discloses further comprising the step of applying gap fillers between one or more of the elongate capping members, the post-side face members, the post covers and the wall (Erwin figures 1-3, paragraph 0028). It would have been obvious to one of ordinary skill in the art to fill the gaps between elements to provide a waterproof and/or soundproof barrier. 
As to claim 13 and 14, Vesper discloses wherein one or more of the elongate capping members, post covers and post-side face members are made of polystyrene (col. 4, lines 21-50). Vesper discloses the invention substantially as claimed. However, Vesper is silent about a polystyrene which is sand and urethane coated. It would have been obvious to one having .
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesper (US 5,671,913) in view of Erwin (US 2002/0125467) and Castle (US 2009/0269145).
As to claim 16-18, Vesper discloses the invention substantially as claimed. However, Vesper is silent about wherein the finishing assembly includes one or more post-side face members; wherein the post-side face member includes a longitudinal ridge for insertion between flanges of a post of the wall; and wherein the post-side face member includes lateral shoulders extending from opposed sides of the longitudinal ridge. Castle teaches a finishing assembly including a post side face member (figure 3), wherein the post side face member includes a longitudinal ridge (3) for insertion between flanges of a post (figure 2-3) and lateral shoulders (figure 3) extending from both sides of the longitudinal ridge. It would have been obvious to one of ordinary skill in the art to modify the finishing assembly of Vesper to include the post side face member as taught by Castle, since it would provide a covering to prevent corrosion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678